DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


3.	Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	Regarding claim 1, the claim limitation “A power transmission circuit performing transmission and reception of a signal between operating devices including an operation circuit configured to perform an operation based on a first voltage from a power supply…” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed 
	Dependent claims 2 and 3 are also rejected at least the same reason as rejected independent claim 1 as stated above because the dependent claims 2 and 3 are depending on the rejected independent claim 1.
Regarding claim 4, the claim limitation “A power reception circuit performing transmission and reception of a signal between operation devices including an operation circuit configured to perform an operation based on a first voltage from a power supply…” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention because as best understood, the claim 1 is based on embodiment shown in Application’s Fig.1 and the Fig.1 discloses a power reception circuit (200 in Fig.1) performing transmission and reception of a signal (signal between 200 and 300) and connected to an operation device (100). There is nowhere in the specification described the claim limitation.
Dependent claims 5 and 6 are also rejected at least the same reason as rejected independent claim 4 as stated above because the dependent claims 5 and 6 are depending on the rejected independent claim 4.



(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the claim limitation “A power transmission circuit performing transmission and reception of a signal between operating devices including an operation circuit configured to perform an operation based on a first voltage from a power supply……wherein the power transmission circuit is configured to wirelessly perform transmission of power from the process control circuit by an alternating current (AC) magnetic field from the power transmission coil to receive the measurement data from the measurement circuit and supply the received measurement data to the process control circuit.” is being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because - 
(i). as best understood, the claim 1 is based on embodiment shown in Application’s Fig.1 and the Fig.1 discloses a power transmission circuit (300 in Fig.1) performing transmission and reception of a signal (signal between 200 and 300) and 
(ii). the underlined portion of the claim limitation “the power transmission circuit is configured to wirelessly perform transmission of power from the process control circuit by an alternating current (AC) magnetic field from the power transmission coil to receive the measurement data from the measurement circuit and supply the received measurement data to the process control circuit.” is unclear what is meant; as best understood, it is appeared to be missing “and” in between “the power transmission coil” and “to receive the measurement data”. 
And also, it is not clear that which part of the Application’s Fig.1 is being referred to as “process control circuit” due to the unclear claim limitation as stated in the sections (i) and (ii) above. 
Dependent claims 2 and 3 are also rejected at least the same reason as rejected independent claim 1 as stated above because the dependent claims 2 and 3 are depending on the rejected independent claim 1.
Regarding claim 4, the claim limitation “A power reception circuit performing transmission and reception of a signal between operation devices including an operation circuit configured to perform an operation based on a first voltage from a power supply……wherein the power reception circuit is configured to supply the power wirelessly transmitted to the power reception coil by an AC magnetic field to the measurement circuit” is being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because –

(ii). the underlined portion of the claim limitation “the power wirelessly transmitted to the power reception coil” should be “power wirelessly transmitted to the power reception coil” according to antecedent basis requirement.
Dependent claims 5 and 6 are also rejected at least the same reason as rejected independent claim 4 as stated above because the dependent claims 5 and 6 are depending on the rejected independent claim 4.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 1-3 are rejected on the ground of nonstatutory double patenting (as best understood) as being unpatentable over claims 1-3 of U.S. Patent No. 10,983,171. Although the claims at issue are not identical, they are not patentably 

8.	Claims 4-6 are rejected on the ground of nonstatutory double patenting (as best understood) as being unpatentable over claims 1-3 of U.S. Patent No. 10,983,171. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 4-6 are anticipated in the claims 1-3 of the U.S. Patent No. 10,983,171.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Richard Tan/Primary Examiner 2849